Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATUS OF THE CLAIMS
Claims 1-20 are pending.

		        REASONS FOR ALLOWANCE
The claims are allowed because the reference to Stadler (US 2014/0178444) discloses glycolipids used in a composition which could use benzoic or sorbic acids, but no particular ratios were disclosed to show unexpected results.   The instant application, disclosed the use of sorbate or benzoate with rhamnolipids where the taste of the acids was barely perceived (0062), and  unexpected results due to a synergistic effect of rhamnolipids and benzoic and sorbic acid at a particular pH of 5.8 in reducing microbial activity (0063).  When potassium benzoate was tested, it had no effect at this pH and the germ count was not reduced, and the same for potassium sorbate used alone and rhamnolipids used alone.  But the combination of two acids and rhamnolipids afforded a very good reduction of all microorganisms being investigated (0065).  Also, Shilling et al. (US 2014/0296168) discloses a general use of preservatives, and no relationship between the use of the preservatives, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/HELEN F HEGGESTAD/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        HFH 3-30-2021